Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
  Continued Examination under 37 CFR 1.114
              A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/21 has been entered.

       Claims 1-16, 21 and 23-27 remain pending in the application. 
 
 				EXAMINER’S AMENDMENT
	 	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by a telephonic interview with Ahmed Elmallah on 8/13/21.
The claims have been amended as follows:
DELETE Claim 1 and INSERT FOR CLAIM 1: 
A light fixture configured for modular assembly, the light fixture comprising:

a light source, comprising a housing and a light emitter disposed inside of the housing, the housing having a housing connector; 



a trim being reversibly securable to the second connector of the adaptor, the trim comprising a trim base having a first face and an opposed second face and a trim opening extending through the first and second faces to allow passage of light emitted by the light emitter, and

wherein the housing connector is directly reversibly securable to the first connector of the adaptor, and the second end of the adaptor is directly reversibly securable to the trim, and no other components are reversibly secured between the housing, the adaptor and the trim, and
 wherein the trim is also compatible to be alternately directly reversibly securable to the housing connector.


DELETE CLAIM 13 AND INSERT FOR CLAIM 13: The light fixture of claim 1, wherein the trim comprises:
a trim connector coupled to the trim base, the trim connector configured to reversibly couple the trim to the adaptor; and the trim base is coupled to at least one connector element for securing the light fixture to a substrate.

DELETE Claim 21 and INSERT FOR CLAIM 21: 
 A method for assembling a modular light fixture, the method
comprising: providing a light source, the light source comprising a housing and a light emitter disposed inside of the housing, the housing having a housing connector; coupling the light source to an adaptor using the housing connector, to form the light fixture, the coupling being reversible, wherein the adaptor comprises: a first connector and a second connector, the first connector reversibly couplable with the housing connector, and at least a portion having an inner frustoconical shape that is adapted to shape light emitted by the light emitter; wherein the trim comprises: a trim base having a first face and an opposed second face and a trim opening extending through the first and second faces to allow passage of light emitted by the light emitter; and a trim connector coupled to the trim base, the trim connector reversibly coupleable to the second connector of the adaptor, and wherein the housing connector is directly reversibly couplable to the first connector of the adaptor, and the second end of the adaptor is directly reversibly couplable to the trim connector, and no other components are reversibly couplable between the housing, the adaptor and the trim, and wherein the housing connector and the trim connector are also compatible to be alternately directly reversibly couplable.


Examiner’s reasons for allowance
Claims 1-16, 21 and 23-27 are allowed over prior art of record.
	The following is an examiner's statement of reasons for allowance: 
In Claim 1, the closest prior art of record US 20100328960 teaches “A light fixture configured for modular assembly, the light fixture comprising:

a light source, comprising a housing and a light emitter disposed inside of the housing, the housing having a housing connector; 

an adaptor having a first connector and a second connector, the first connector being reversibly securable to the housing connector, wherein the adaptor has at least a portion having an inner frustoconical shape that is adapted to shape light emitted by the light emitter; and

a trim being reversibly securable to the second connector of the adaptor, the trim comprising a trim base having a first face and an opposed second face and a trim opening extending through the first and second faces to allow passage of light emitted by the light emitter, and

wherein the housing connector is directly reversibly securable to the first connector of the adaptor, and the second end of the adaptor is directly reversibly securable to the trim, and no other components are reversibly secured between the housing, the adaptor and the trim,” however the prior art does not teach or suggest the limitations of “wherein the trim is also compatible to be alternately directly reversibly securable to the housing connector” nor would it be obvious to modify the reference to include such limitation.


In Claim 21, the closest prior art of record US 20100328960 teaches 
“A method for assembling a modular light fixture, the method

a first connector and a second connector, the first connector reversibly couplable with the housing connector, and at least a portion having an inner frustoconical shape that is adapted to shape light emitted by the light emitter; wherein the trim comprises:
a trim base having a first face and an opposed second face and a trim opening extending through the first and second faces to allow passage of light emitted by the light emitter; and a trim connector coupled to the trim base, the trim connector reversibly coupleable to the second connector of the adaptor, and wherein the housing connector is directly reversibly couplable to the first connector of the adaptor, and the second end of the adaptor is directly reversibly couplable to the trim connector, and no other components are reversibly couplable between the housing, the adaptor and the trim”, however the prior art does not teach or suggest the limitations of “wherein the housing connector and the trim connector are also compatible to be alternately directly reversibly couplable” nor would it be obvious to modify the reference to include such limitation.

 Claims 2-16 and 23-27 are allowable because of their dependency status from claims 1 and 21. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Fatima N Farokhrooz/
Examiner, Art Unit 2875